UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 5/31 Date of reporting period: 2/29/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Select Managers Small Cap Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund February 29, 2016 (Unaudited) Common Stocks - 97.1% Shares Value ($) Automobiles & Components - 2.1% Cooper-Standard Holding 27,174 a 1,990,495 Dorman Products 32,539 a,b 1,645,497 Drew Industries 38,999 2,347,350 Gentex 43,815 637,946 Gentherm 44,656 a 1,862,155 Motorcar Parts of America 20,307 a 700,592 Standard Motor Products 16,211 488,113 Visteon 10,616 742,271 Banks - 3.1% BancFirst 9,624 543,756 Bank of the Ozarks 124,302 4,703,588 BBCN Bancorp 31,051 444,340 BofI Holding 126,414 a,b 2,342,451 Boston Private Financial Holdings 52,710 556,618 Capital Bank Financial, Cl. A 23,784 b 700,439 Central Pacific Financial 29,327 584,487 FCB Financial Holdings, Cl. A 26,893 a 807,059 Great Western Bancorp 19,921 490,256 Home BancShares 12,574 496,924 HomeStreet 24,356 a 486,389 LendingTree 19,102 a,b 1,688,044 Texas Capital Bancshares 24,852 a 803,465 Union Bankshares 43,546 991,107 Capital Goods - 6.5% AAON 28,834 715,083 Acuity Brands 8,668 1,815,339 Albany International, Cl. A 15,064 551,644 American Woodmark 16,626 a 1,135,390 Apogee Enterprises 36,011 1,437,919 Astec Industries 6,538 283,945 Astronics 39,407 a 1,253,537 Barnes Group 33,072 1,134,700 Beacon Roofing Supply 74,993 a 2,707,247 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Capital Goods - 6.5% (continued) BMC Stock Holdings 24,654 a 375,974 Builders FirstSource 69,071 a 547,733 CIRCOR International 12,017 b 481,762 CLARCOR 11,945 575,032 Comfort Systems USA 20,692 580,411 Curtiss-Wright 10,062 710,277 Donaldson 33,552 b 947,508 Dycom Industries 49,812 a 2,837,790 Encore Wire 17,171 620,560 Esterline Technologies 9,994 a 559,764 Gibraltar Industries 30,249 a 747,604 Granite Construction 19,214 796,420 HEICO 21,430 1,232,439 John Bean Technologies 17,649 928,337 Middleby 17,640 a 1,633,464 MRC Global 48,389 a 578,249 Patrick Industries 24,445 a,b 1,080,225 PGT 62,037 a 613,546 Proto Labs 27,321 a,b 1,777,777 Raven Industries 29,791 455,206 RBC Bearings 20,534 a 1,307,913 Rush Enterprises, Cl. A 23,447 a,b 406,571 Universal Forest Products 2,970 227,858 Woodward 32,478 1,524,842 Commercial & Professional Services - 4.3% Advisory Board 113,629 a 3,350,919 CEB 51,194 2,778,298 Exponent 19,975 932,633 Franklin Covey 27,046 a 467,084 FTI Consulting 16,632 a 547,359 Healthcare Services Group 70,291 b 2,493,925 Huron Consulting Group 44,338 a 2,461,646 InnerWorkings 27,180 a,b 186,998 Korn/Ferry International 23,064 655,479 MiX Telematics, ADR 56,055 b 194,511 Mobile Mini 12,002 b 344,937 On Assignment 24,019 a 792,867 Resources Connection 44,569 618,172 Ritchie Bros Auctioneers 28,983 692,984 Common Stocks - 97.1% (continued) Shares Value ($) Commercial & Professional Services - 4.3% (continued) Rollins 5,646 155,434 Steelcase, Cl. A 36,465 455,448 Tetra Tech 97,446 2,682,688 TransUnion 24,558 647,594 TrueBlue 27,385 a 628,486 Viad 24,557 696,437 Consumer Durables & Apparel - 2.8% CalAtlantic Group 15,729 b 477,218 Callaway Golf 153,446 1,364,135 Cavco Industries 12,261 a 994,858 Columbia Sportswear 35,617 b 2,119,924 Ethan Allen Interiors 22,780 649,913 G-III Apparel Group 43,080 a 2,272,470 Nautilus 40,587 a 685,514 Oxford Industries 29,244 2,123,992 Sequential Brands Group 87,046 a 606,711 Steven Madden 27,728 a 976,026 Tempur Sealy International 13,033 a 751,613 Universal Electronics 15,377 a 817,134 Consumer Services - 6.8% 2U 39,170 a,b 875,450 Bravo Brio Restaurant Group 101,877 a 795,659 Bright Horizons Family Solutions 41,208 a 2,611,351 Buffalo Wild Wings 14,422 a,b 2,288,050 Century Casinos 138,718 a 933,572 Cheesecake Factory 62,879 b 3,137,662 Chuy's Holdings 112,817 a,b 3,614,657 Cracker Barrel Old Country Store 5,138 b 760,681 Dave & Buster's Entertainment 25,980 a 958,922 Grand Canyon Education 25,547 a 995,822 Jack in the Box 18,333 1,260,394 LifeLock 260,425 a,b 2,872,488 Noodles & Company 18,396 a 236,021 Panera Bread, Cl. A 5,645 a,b 1,169,644 Popeyes Louisiana Kitchen 31,183 a 1,699,162 Red Robin Gourmet Burgers 10,219 a 665,257 Shake Shack, Cl. A 27,707 a,b 1,153,442 Six Flags Entertainment 15,749 800,994 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Consumer Services - 6.8% (continued) Texas Roadhouse 58,957 2,459,096 Vail Resorts 32,995 4,203,893 Zoe's Kitchen 14,655 a,b 511,899 Diversified Financials - 1.8% Associated Capital Group 11,364 a 310,578 Evercore Partners, Cl. A 39,680 1,851,866 FactSet Research Systems 6,829 1,027,696 Financial Engines 17,935 b 437,614 GAMCO Investors, Cl. A 11,380 b 395,341 Interactive Brokers Group, Cl. A 20,200 b 690,234 MarketAxess Holdings 20,566 2,436,248 PRA Group 45,146 a,b 1,101,562 Virtus Investment Partners 6,866 630,367 Energy - .6% Diamondback Energy 15,865 a 1,130,381 Dril-Quip 10,331 a,b 560,457 Forum Energy Technologies 42,938 a 504,951 Matador Resources 25,100 a,b 405,114 Renewable Energy Group 39,644 a 289,005 Exchange-Traded Funds - 1.2% iShares Russell 2000 ETF 51,629 b 5,303,847 iShares Russell 2000 Growth ETF 7,000 864,290 Food & Staples Retailing - .7% Fresh Market 93,692 a,b 2,161,474 Natural Grocers by Vitamin Cottage 17,055 a,b 343,147 Smart & Final Stores 25,663 a 417,024 United Natural Foods 12,448 a 384,145 Food, Beverage & Tobacco - 2.1% Calavo Growers 9,396 503,250 Dean Foods 46,209 b 891,372 Freshpet 27,986 a 186,107 Hain Celestial Group 45,003 a 1,663,761 J&J Snack Foods 11,611 1,286,383 John B. Sanfilippo & Son 14,440 1,005,024 Pinnacle Foods 21,115 911,957 Common Stocks - 97.1% (continued) Shares Value ($) Food, Beverage & Tobacco - 2.1% (continued) Post Holdings 32,838 a 2,280,927 TreeHouse Foods 23,048 a 1,945,712 Health Care Equipment & Services - 9.0% ABIOMED 75,349 a 6,028,673 Acadia Healthcare 24,097 a 1,335,215 Adeptus Health, Cl. A 10,712 a,b 609,727 AMN Healthcare Services 25,717 a 731,134 athenahealth 5,931 a,b 765,514 Avinger 44,164 a,b 681,451 Cantel Medical 37,023 2,355,773 Chemed 5,845 b 751,083 Cross Country Healthcare 66,892 a 830,130 DexCom 15,067 a 980,259 Diplomat Pharmacy 66,834 a,b 2,380,627 ExamWorks Group 19,059 a 554,617 Globus Medical, Cl. A 44,587 a,b 1,083,464 Haemonetics 22,799 a 731,392 HealthStream 19,333 a 399,613 Hill-Rom Holdings 19,445 901,276 ICU Medical 6,954 a 639,073 Inovalon Holdings, Cl. A 19,994 b 343,697 Insulet 24,121 a 739,067 K2M Group Holdings 63,190 a 748,170 Masimo 54,793 a 2,073,367 Medidata Solutions 38,338 a 1,322,661 Molina Healthcare 13,978 a 867,195 Natus Medical 21,126 a 767,296 Neogen 40,798 a 2,009,301 Nevro 73,726 a,b 4,246,618 Novadaq Technologies 20,440 a 196,428 NuVasive 21,824 a 912,243 NxStage Medical 49,010 a 730,249 Omnicell 22,741 a 622,421 Penumbra 15,619 728,158 Spectranetics 41,236 a,b 584,726 Surgical Care Affiliates 40,420 a 1,638,223 Teleflex 14,744 b 2,105,738 U.S. Physical Therapy 13,432 680,868 Veeva Systems, Cl. A 8,317 a 202,020 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Health Care Equipment & Services - 9.0% (continued) WellCare Health Plans 7,128 a 640,593 Zeltiq Aesthetics 42,570 a,b 980,387 Household & Personal Products - .2% Inter Parfums 20,754 525,284 Medifast 12,011 364,534 Insurance - .4% Infinity Property & Casualty 6,829 510,536 National General Holdings 38,786 773,005 Stewart Information Services 18,725 631,969 Materials - 2.5% Balchem 30,939 1,957,511 Berry Plastics Group 54,825 a 1,706,702 Headwaters 44,757 a 788,618 Kaiser Aluminum 6,310 483,409 Neenah Paper 13,811 836,394 Scotts Miracle-Gro, Cl. A 21,045 1,452,526 Senomyx 245,384 a,b 814,675 Sensient Technologies 22,469 1,291,518 Summit Materials 85,447 1,560,262 US Concrete 32,708 a,b 1,758,055 Media - 1.6% Gray Television 68,756 a 793,444 IMAX 44,550 a 1,314,671 MDC Partners 206,519 b 4,402,985 Nexstar Broadcasting Group, Cl. A 20,394 b 911,204 Scholastic 20,144 705,644 Pharmaceuticals, Biotechnology & Life Sciences - 9.2% ACADIA Pharmaceuticals 14,350 a,b 247,681 Acceleron Pharma 7,970 a,b 201,960 Aerie Pharmaceuticals 28,429 a,b 478,744 Alder Biopharmaceuticals 7,923 a,b 150,458 Alnylam Pharmaceuticals 3,778 a 221,277 Anacor Pharmaceuticals 16,552 a 1,055,687 Atara Biotherapeutics 4,743 a,b 77,975 BioSpecifics Technologies 37,190 a 1,320,245 Common Stocks - 97.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.2% (continued) Bio-Techne 22,174 1,903,416 Bluebird Bio 6,447 a,b 297,980 Cambrex 35,092 a 1,353,498 Cellectis, ADR 8,130 b 193,575 Cepheid 23,363 a 693,414 Clovis Oncology 18,175 a,b 338,419 Collegium Pharmaceutical 48,028 837,608 Cytokinetics 85,338 a,b 537,629 DepoMed 15,644 a,b 239,040 Dermira Inc 22,689 a 523,208 Dynavax Technologies 18,483 a,b 297,946 Eagle Pharmaceuticals 15,321 a,b 971,198 Emergent BioSolutions 55,730 a 1,885,346 Exact Sciences 19,655 a,b 98,865 FibroGen 33,885 a 587,227 Flex Pharma 1,463 a,b 10,870 INC Research Holdings, Cl. A 30,075 a 1,193,376 Intersect ENT 25,819 a,b 466,808 Intra-Cellular Therapies 22,555 a,b 634,247 Keryx Biopharmaceuticals 176,727 a,b 710,443 Kite Pharma 25,336 a 1,133,026 Ligand Pharmaceuticals 42,540 a,b 3,925,591 Lipocine 57,196 a,b 577,680 Loxo Oncology 15,029 a 282,395 Medicines 19,195 a,b 617,311 NanoString Technologies 43,296 a,b 521,284 Nektar Therapeutics 224,081 a,b 2,502,985 NeoGenomics 183,271 a,b 1,167,436 Neurocrine Biosciences 70,766 a 2,602,773 Ophthotech 29,219 a 1,316,024 OPKO Health 25,478 a,b 236,945 Pacira Pharmaceuticals 33,943 a,b 1,765,375 PAREXEL International 26,276 a 1,542,138 Portola Pharmaceuticals 51,162 a 1,441,234 Progenics Pharmaceuticals 176,982 a,b 780,491 Prothena 5,695 a 181,329 Radius Health 11,182 a 327,633 Relypsa 24,799 a,b 328,835 Repligen 56,540 a,b 1,454,774 Sage Therapeutics 16,737 a,b 492,068 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.2% (continued) Supernus Pharmaceuticals 95,709 a 1,200,191 Teligent 59,706 a,b 349,280 TESARO 15,387 a,b 622,558 TherapeuticsMD 178,374 a,b 1,089,865 Trevena 91,947 a 769,596 Ultragenyx Pharmaceutical 16,544 a 1,009,019 uniQure 17,111 a,b 240,067 Real Estate - 1.6% CoreSite Realty 24,855 c 1,602,153 CyrusOne 74,879 c 2,968,204 National Storage Affiliates Trust 43,210 781,669 Physicians Realty Trust 41,688 c 716,200 RE/MAX Holdings, Cl. A 23,646 758,091 Sovran Self Storage 13,657 c 1,453,651 Retailing - 5.5% Burlington Stores 69,035 a,b 3,870,102 Core-Mark Holding 30,940 2,278,112 Express 40,704 a 701,330 Five Below 15,000 a,b 575,250 Francesca's Holdings 47,172 a 852,870 Hibbett Sports 16,984 a,b 602,932 LKQ 22,693 a 626,327 MarineMax 36,061 a 639,722 Monro Muffler Brake 72,559 4,960,859 NutriSystem 38,016 773,626 Pool 55,771 4,476,738 Restoration Hardware Holdings 5,156 a,b 195,876 Shutterfly 88,389 a 3,928,007 Sportsman's Warehouse Holdings 42,009 a 544,857 Tile Shop Holdings 94,797 a,b 1,196,338 Wayfair, Cl. A 38,307 a,b 1,492,824 Semiconductors & Semiconductor Equipment - 4.3% Advanced Energy Industries 10,945 a 326,489 Ambarella 21,801 a,b 1,011,566 Cabot Microelectronics 12,795 492,096 Cavium 29,735 a 1,768,935 CEVA 98,884 a 1,939,115 Common Stocks - 97.1% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 4.3% (continued) Cirrus Logic 4,115 a 144,971 Himax Technologies, ADR 82,623 817,141 Inphi 35,765 a 904,855 Integrated Device Technology 126,138 a 2,449,600 MA-COM Technology Solutions Holdings 78,023 a,b 2,957,072 MaxLinear, Cl. A 118,890 a 1,912,940 Microsemi 24,026 a 832,020 Monolithic Power Systems 32,577 1,923,998 NeoPhotonics 98,796 a 1,082,804 ON Semiconductor 82,904 a 695,565 Photronics 44,442 a 451,975 Power Integrations 9,843 451,105 Rudolph Technologies 66,573 a 862,786 Tower Semiconductor 51,315 a,b 698,397 Software & Services - 20.9% ACI Worldwide 81,358 a 1,518,140 Actua 211,815 a,b 1,722,056 Acxiom 64,302 a 1,333,623 AppFolio, Cl. A 26,961 b 315,444 Aspen Technology 18,879 a 622,441 Attunity 97,187 a 712,381 Autobytel 48,799 a 936,941 Blackbaud 46,614 2,635,089 Blackhawk Network Holdings 27,058 a 915,643 Bottomline Technologies 63,385 a,b 1,788,091 BroadSoft 52,824 a,b 1,948,677 CACI International, Cl. A 8,396 a 811,222 Callidus Software 163,132 a 2,239,802 Cass Information Systems 7,859 b 391,850 ChannelAdvisor 11,493 a 122,171 Cimpress 38,307 a,b 3,377,911 comScore 44,557 a 1,833,521 CoStar Group 4,962 a 878,572 Criteo, ADR 112,324 a,b 4,167,220 Cvent 41,984 a 819,948 Cyber-Ark Software 25,037 a,b 938,136 Descartes Systems Group 81,219 a 1,387,221 Digimarc 16,791 a,b 508,264 Ellie Mae 23,459 a 1,973,606 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Software & Services - 20.9% (continued) Envestnet 43,119 a 884,371 Euronet Worldwide 27,992 a 1,834,596 ExlService Holdings 27,983 a 1,317,719 Fair Isaac 12,426 1,236,636 Fleetmatics Group 8,398 a 303,252 Gigamon 19,802 a 541,981 GoDaddy 44,200 b 1,385,670 GTT Communications 51,673 a 763,727 Guidewire Software 29,938 a 1,473,848 Heartland Payment Systems 11,565 1,081,559 Hortonworks 34,244 a,b 395,518 HubSpot 63,946 a,b 2,663,990 Imperva 32,083 a 1,407,481 j2 Global 55,967 4,090,068 LogMeIn 50,134 a 2,551,821 Luxoft Holding 9,787 a 496,788 Manhattan Associates 26,617 a 1,470,855 MAXIMUS 57,441 2,824,374 Monotype Imaging Holdings 19,216 456,188 NeuStar, Cl. A 51,747 a,b 1,286,948 New Relic 80,817 a,b 2,151,349 Paycom Software 85,931 a,b 2,739,480 Paylocity Holding 17,583 a 520,808 Pegasystems 23,473 571,568 PFSweb 53,515 a 691,414 Points International 49,290 a,b 369,675 Proofpoint 53,335 a,b 2,498,211 PROS Holdings 23,255 a 255,572 PTC 21,057 a 650,872 Q2 Holdings 39,002 a 790,571 Reis 25,666 569,015 RingCentral, Cl. A 42,282 a 782,217 Rovi 38,642 a 880,265 Rubicon Project 69,798 a 1,150,969 Science Applications International 26,009 1,161,302 SciQuest 27,916 a 339,179 SeaChange International 185,948 a 1,072,920 Shutterstock 32,471 a,b 1,133,238 SPS Commerce 11,494 a 514,012 Stamps.com 52,997 a 6,281,734 Common Stocks - 97.1% (continued) Shares Value ($) Software & Services - 20.9% (continued) Take-Two Interactive Software 22,151 a 797,214 Tyler Technologies 26,234 a 3,156,475 Ultimate Software Group 23,518 a,b 4,039,452 Verint Systems 13,335 a 473,793 Virtusa 23,781 a 841,847 WebMD Health 14,826 a 822,250 Wix.com 70,978 a,b 1,364,907 WNS Holdings, ADR 131,621 a 3,751,198 Zendesk 70,056 a,b 1,282,025 Zix 148,990 a 594,470 Technology Hardware & Equipment - 6.0% ADTRAN 25,736 481,521 Applied Optoelectronics 59,182 a,b 1,064,684 Belden 7,005 383,664 CalAmp 149,568 a 2,734,103 Ciena 48,937 a 1,003,209 Cognex 43,847 b 1,622,777 Coherent 17,899 a 1,514,255 Cray 37,396 a 1,585,964 Digi International 27,880 a 236,701 EchoStar, Cl. A 14,166 a 633,220 Electronics For Imaging 65,381 a 2,589,741 ePlus 10,603 a 796,179 Fabrinet 29,342 a 837,714 FLIR Systems 31,301 969,079 II-VI 22,800 a 500,460 Immersion 62,501 a 563,134 Infinera 80,727 a,b 1,266,607 Ituran Location and Control 18,915 320,042 Littelfuse 12,523 1,422,863 Lumentum Holdings 30,453 731,786 Mercury Systems 43,425 a 709,565 National Instruments 29,447 849,546 NETGEAR 19,252 a 760,647 Oclaro 155,794 a,b 764,949 QLogic 107,373 a 1,384,038 ShoreTel 86,849 a 641,814 Stratasys 19,346 a,b 364,672 Super Micro Computer 47,150 a 1,530,961 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Technology Hardware & Equipment - 6.0% (continued) Universal Display 32,688 a 1,561,833 ViaSat 2,761 a 201,581 Telecommunication Services - 1.1% 8x8 80,754 a 939,169 Boingo Wireless 415,484 a 2,979,020 Telephone & Data Systems 32,821 876,977 Vonage Holdings 146,506 a 786,737 Transportation - 2.6% Allegiant Travel 10,971 1,797,927 Controladora Vuela Compania de Aviacion, ADR 57,682 a 1,128,260 Echo Global Logistics 163,079 a 4,160,145 Forward Air 6,825 277,914 Genesee & Wyoming, Cl. A 12,554 a,b 712,063 JetBlue Airways 32,298 a 710,556 Marten Transport 73,676 1,208,286 Matson 13,207 529,469 Old Dominion Freight Line 15,087 a,b 974,017 Spirit Airlines 19,980 a 954,045 XPO Logistics 21,345 a,b 528,502 Utilities - .2% American States Water 20,947 b Total Common Stocks (cost $476,190,810) Investment of Cash Collateral for Securities Loaned - 15.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $76,111,488) 76,111,488 d Total Investments (cost $552,302,298) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At February 29, 2016, the value of the fund’s securities on loan was $97,156,618 and the value of the collateral held by the fund was $101,608,885 consisting of cash collateral of $76,111,488 and U.S. Government & Agency securities valued at $25,497,397. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 20.9 Money Market Investment 15.2 Pharmaceuticals, Biotechnology & Life Sciences 9.2 Health Care Equipment & Services 9.0 Consumer Services 6.8 Capital Goods 6.5 Technology Hardware & Equipment 6.0 Retailing 5.5 Commercial & Professional Services 4.3 Semiconductors & Semiconductor Equipment 4.3 Banks 3.1 Consumer Durables & Apparel 2.8 Transportation 2.6 Materials 2.5 Automobiles & Components 2.1 Food, Beverage & Tobacco 2.1 Diversified Financials 1.8 Media 1.6 Real Estate 1.6 Exchange-Traded Funds 1.2 Telecommunication Services 1.1 Food & Staples Retailing .7 Energy .6 Insurance .4 Household & Personal Products .2 Utilities .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 1 Level 2 - Other Unadjusted Significant Level 3 Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 453,120,269 - - Equity Securities - Foreign Common Stocks † 27,193,083 - - Exchange-Traded Funds 6,168,137 - - Mutual Funds 76,111,488 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receiptsand financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At February 29, 2016, accumulated net unrealized appreciation on investments was $10,290,679, consisting of $60,108,131 gross unrealized appreciation and $49,817,452 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
